DETAILED ACTION
Claims 21-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 34 is objected to because of the following informalities:
Claim 34 includes a typographical error. Specifically, “...wherein the wherein the set of devices corresponds...” on line 1 appears to have been used in error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30-33, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0218646 A1 to Dey in view of U.S. Pub. No. 2013/0339199 A1 to Patt et al. and further in view of U.S. Pub. No. 2018/0063055 A1 to Paramasivam et al.

As to claim 21, Dey teaches an apparatus, comprising: 
at least one processor (Processors 116); and 
at least one memory (Memory 118) storing instructions that, when executed by the at least one processor, cause the apparatus to: 
receive, by a message bus of a management system (Central Messaging Bus 102/Kafka) from a first element (Clients 104/106/108) of the management system, a data message of a topic (“...The central messaging bus is configured for posting, in the request topic, a plurality of request messages from the plurality of clients, each client being associated with one or more unique client identifiers, each request message including one of the one or more unique client identifiers for the respective client posting the request message. The plurality of services consume the request messages from the request topic...A method includes, at a central messaging bus implemented on a distributed computing system comprising a plurality of processors, establishing a request topic and a response topic for distributing a plurality of messages between a plurality of clients and a plurality of services executing on the distributed computing system. The method includes posting, in the request topic, a plurality of request messages from the plurality of clients, each client being associated with one or more unique client identifiers, each request message including one of the one or more unique client identifiers for the respective client posting the request message. The plurality of services consume the request messages from the request topic...Central messaging bus 102 centralizes communication between producers of data and consumers of the data. As shown in FIG. 1, central messaging bus 102 is configured to exchange messages between a number of clients 104, 106, and 108 and a number of services 110, 112, and 114...Kafka, in general, is a messaging system. All incoming data is first placed in Kafka and all outgoing data is read from Kafka. Kafka centralizes communication between producers of data and consumers of that data...Kafka is a distributed messaging system providing fast, highly scalable and redundant messaging through a publisher/subscriber model. Kafka's distributed design can provide several advantages...The central messaging bus may be implemented using Kafka. Kafka is a publish-subscribe messaging system. Kafka allows topics to be defined to where applications can add, process and reprocess data (messages)...” paragraphs 0007/0009/0034/0069/0070/0119), wherein the set of data items is associated with a set of devices (Clients 104/106/108); 
distribute, by the message bus across a set of partitions maintained by the message bus for the topic, the data message of the topic to maintain respective portions of the data message of the topic using the respective partitions maintained by the message bus for the topic (“...Topic 300 includes three partitions 302, 304, and 306. The first partition 302 includes five messages, the second partition 304 includes four messages, and the third partition 306 includes five messages. Each message is labelled with an offset, which is an identifier within a partition...Messages sent to a topic partition will be appended to the commit log in the order they are sent...” paragraphs 0068/0083); and 
send, by the message bus toward a second element (Charging Service 210) of the management system based on the set of partitions maintained by the message bus for the topic, the data message of the topic (“...The central messaging bus is configured for posting, in the request topic, a plurality of request messages from the plurality of clients, each client being associated with one or more unique client identifiers, each request message including one of the one or more unique client identifiers for the respective client posting the request message. The plurality of services consume the request messages from the request topic...Charging service 210 consumes the request message 206 and, in response, prepares a response message 212. Charging service 210 posts response message 212 to a response topic 214 using the unique client identifier. Charging service 210 can identify a particular partition within response topic 214 based on the unique client identifier and post response message 212 to that partition. Then, NGW 204 consumes request message 212...Charging service 210 consumes the request message 206 and, in response, prepares a response message 212. Charging service 210 posts response message 212 to a response topic 214 using the unique client identifier. Charging service 210 can identify a particular partition within response topic 214 based on the unique client identifier and post response message 212 to that partition. Then, NGW 204 consumes request message 212...Kafka messages are organized into topics. For a producer to send a message, the producer sends it to a specific topic. For a consumer to read a message, the consumer reads it from a specific topic. A consumer pulls messages off of a Kafka topic while producers push messages into a Kafka topic...Each partition can be placed on a separate machine to allow for multiple consumers to read from a topic in parallel. Consumers can also be parallelized so that multiple consumers can read from multiple partitions in a topic allowing for very high message processing throughput...” paragraphs 0054/0069/0072/0075). 
Dey does not explicitly teaches receiving a set of data items of a topic and 
wherein the partitions are defined based on the set of devices.
Patt teaches receiving a set of data items of a topic (“...The inventory exchange 108 may be a network-based computing device configured to manage an inventory of a merchant across multiple sales channels (e.g., sales channels 104, 105). As described above, the inventory exchange 108 may be configured to exchange data with the merchant device 106 to distribute the inventory of the merchant across the multiple sales channels (e.g., sales channels 104, 105) according to the one or more business rules defined by the merchant. For example, according to one example embodiment, the inventory exchange 108 may distribute a first set of items from the inventory by listing those items on sales channel 104. Inventory exchange 108 may further distribute a second set of items from the inventory by listing those items on sales channel 105. The distribution of the first set of items and the second set of items may be performed in accordance to one or more of the business rules defined by the merchant...The inventory exchange 108 may be configured further to exchange data with the sales channels 104, 105 to enforce the one or more business rules configured by the merchant. For example, a consumer using the consumer device 102 may purchase an item from the inventory through sales channel 104. In some cases, the purchase of the item may cause the distribution of the inventory across the multiple sales channels to deviate from a business rule defined by the merchant. Accordingly, inventory exchange 108 may remove one or more listings from one sales channel and list one or more items on another sales channel until the distribution of the inventory is in accordance with the business rules defined by the merchant. The term "rebalance," as used herein, may refer to the process of updating the items listed on multiple sales channels so that distribution of the items in an inventory is in accordance with the business rules defined by the merchant...” paragraphs 0024-0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey with the teaching of Patt because the teaching of Patt would improve the system of Dey by providing an inventory exchange for managing an inventory of a merchant across multiple sales channels (Patt paragraph 0024).
Paramasivam teaches wherein the partitions (new partitions) are defined based on the set of devices (message producers notified/Metadata 522/ Repartition Logic 534) (“...In operation 402, an operator or administrator of the message system determines a total number of new partitions for the repartitioned to topic. The total number of partitions may be an integer multiple of N (e.g., X*N wherein X>1), in which case all resulting partition collections, including the original, will include the same number of partitions and the total number of partitions will be M=X*N. If the new total number of partitions is not an integer multiple of N, in some implementations they are arranged such that none of the resulting collections of partitions will differ from another collection by more than one partition...In operation 404, the new partitions (X*N−N) are created on existing brokers and/or new brokers in the broker cluster that handles the topic’s message traffic. In the illustrated method, the partitions in a typical collection may be identified with ordinal numerals from 0 to N−1. For purposes of discussion, a full set of corresponding partitions (i.e., the i.sup.th partition of each collection, wherein 0≦i<N) may be termed a ‘slice.’ The members of a given slice may be hosted on different brokers or two or more of them may be hosted by the same broker. Any number of partition replicas may be created, now or at some later time, to provide redundancy and fault tolerance...In operation 406, a timestamp identifying the effective date/time of the repartitioning is recorded in the brokers, a coordination service, and/or elsewhere. For example, message producers may be directly notified of the repartitioning (and the timestamp), may poll the coordination service, a broker, or some other entity, or may learn of the repartitioning in some other way. Until the date/time indicated by the repartition timestamp, messages in the topic are treated as usual by the message producers, brokers, and consumers...Producers may learn of the repartitioning by polling the central location or by receiving notifications from the central location or some other entity. System metadata, which may be stored on brokers, a coordination service, and/or elsewhere is updated as part of the repartitioning...Storage 506 stores metadata 522, which may include information regarding configuration and/or operation of the publish-subscribe message system. Such metadata may illustratively include any or all of (but is not limited to) the following: identities of producers, brokers, consumers, and/or other entities that host or support the system;...Repartition logic 534 comprises processor-executable instructions for repartitioning a message topic to increase its number of partitions, using a scheme described above. In particular, the repartition logic creates new partitions, updates metadata 522, notifies other entities of the repartitioning (e.g., consumers, producers), automatically subscribes consumers to new partitions or causes them to be subscribed, etc...” paragraphs 0044-0046/0051/0068/0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey and Patt with the teaching of Paramasivam because the teaching of Paramasivam would improve the system of Dey and Patt by providing technique for repartitioning a topic of a publish-subscribe message system that allows for new partitions.

As to claim 22, Dey teaches the apparatus of claim 21, wherein the first element of the management system includes an element configured to operate as a publisher in a publisher-subscriber model (“...The central messaging bus is configured for posting, in the request topic, a plurality of request messages from the plurality of clients, each client being associated with one or more unique client identifiers, each request message including one of the one or more unique client identifiers for the respective client posting the request message. The plurality of services consume the request messages from the request topic...A method includes, at a central messaging bus implemented on a distributed computing system comprising a plurality of processors, establishing a request topic and a response topic for distributing a plurality of messages between a plurality of clients and a plurality of services executing on the distributed computing system. The method includes posting, in the request topic, a plurality of request messages from the plurality of clients, each client being associated with one or more unique client identifiers, each request message including one of the one or more unique client identifiers for the respective client posting the request message. The plurality of services consume the request messages from the request topic...Central messaging bus 102 centralizes communication between producers of data and consumers of the data. As shown in FIG. 1, central messaging bus 102 is configured to exchange messages between a number of clients 104, 106, and 108 and a number of services 110, 112, and 114... Kafka, in general, is a messaging system. All incoming data is first placed in Kafka and all outgoing data is read from Kafka. Kafka centralizes communication between producers of data and consumers of that data...Kafka is a distributed messaging system providing fast, highly scalable and redundant messaging through a publisher/subscriber model. Kafka's distributed design can provide several advantages...The central messaging bus may be implemented using Kafka. Kafka is a publish-subscribe messaging system. Kafka allows topics to be defined to where applications can add, process and reprocess data (messages)...” paragraphs 0007/0009/0034/0069/00700119). 

As to claim 23, Patt teaches the apparatus of claim 21, wherein the set of data items of the topic is published by the first element of the management system (“...The inventory exchange 108 may be a network-based computing device configured to manage an inventory of a merchant across multiple sales channels (e.g., sales channels 104, 105). As described above, the inventory exchange 108 may be configured to exchange data with the merchant device 106 to distribute the inventory of the merchant across the multiple sales channels (e.g., sales channels 104, 105) according to the one or more business rules defined by the merchant. For example, according to one example embodiment, the inventory exchange 108 may distribute a first set of items from the inventory by listing those items on sales channel 104. Inventory exchange 108 may further distribute a second set of items from the inventory by listing those items on sales channel 105. The distribution of the first set of items and the second set of items may be performed in accordance to one or more of the business rules defined by the merchant...The inventory exchange 108 may be configured further to exchange data with the sales channels 104, 105 to enforce the one or more business rules configured by the merchant. For example, a consumer using the consumer device 102 may purchase an item from the inventory through sales channel 104. In some cases, the purchase of the item may cause the distribution of the inventory across the multiple sales channels to deviate from a business rule defined by the merchant. Accordingly, inventory exchange 108 may remove one or more listings from one sales channel and list one or more items on another sales channel until the distribution of the inventory is in accordance with the business rules defined by the merchant. The term "rebalance," as used herein, may refer to the process of updating the items listed on multiple sales channels so that distribution of the items in an inventory is in accordance with the business rules defined by the merchant...” paragraphs 0024-0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey and Paramasivam with the teaching of Patt because the teaching of Patt would improve the system of Dey and Paramasivam by providing an inventory exchange for managing an inventory of a merchant across multiple sales channels (Patt paragraph 0024).
  
As to claim 24, Patt teaches the apparatus of claim 21, wherein the first element of the management system includes an inventory management element (Inventory Exchange 108) or a topology management element (“...The inventory exchange 108 may be a network-based computing device configured to manage an inventory of a merchant across multiple sales channels (e.g., sales channels 104, 105). As described above, the inventory exchange 108 may be configured to exchange data with the merchant device 106 to distribute the inventory of the merchant across the multiple sales channels (e.g., sales channels 104, 105) according to the one or more business rules defined by the merchant. For example, according to one example embodiment, the inventory exchange 108 may distribute a first set of items from the inventory by listing those items on sales channel 104. Inventory exchange 108 may further distribute a second set of items from the inventory by listing those items on sales channel 105. The distribution of the first set of items and the second set of items may be performed in accordance to one or more of the business rules defined by the merchant...The inventory exchange 108 may be configured further to exchange data with the sales channels 104, 105 to enforce the one or more business rules configured by the merchant. For example, a consumer using the consumer device 102 may purchase an item from the inventory through sales channel 104. In some cases, the purchase of the item may cause the distribution of the inventory across the multiple sales channels to deviate from a business rule defined by the merchant. Accordingly, inventory exchange 108 may remove one or more listings from one sales channel and list one or more items on another sales channel until the distribution of the inventory is in accordance with the business rules defined by the merchant. The term "rebalance," as used herein, may refer to the process of updating the items listed on multiple sales channels so that distribution of the items in an inventory is in accordance with the business rules defined by the merchant...Although FIG. 1A illustrates a particular example of the arrangement of the consumer device(s) 102, the sales channels 104, 105, the merchant device 106, the inventory exchange 108, and the network 114, this disclosure includes any suitable arrangement or configuration of the consumer device(s) 102, the sales channels 104, 105, the merchant device 106, the inventory exchange 108, and the network 114. For example, FIG. 1B is a network diagram depicting an event system 10, consistent with some embodiments described herein, configured to manage an inventory across multiple sales channels using an event driven architecture. The event system 10 may include one or more network based sales channels, such as the network based sales channels 104, 105 described above. Responsive to consumers purchasing item through the sales channels 104, 105 via consumer device 102, the sales channels 104, 105 may communicate order events to a capability through a message bus 30. A "capability," as used herein, may refer to an application that is configured to receive (subscribe) and send (publish) messages through the message bus 30. FIG. 1B shows that the inventory exchange 108 may be configured to operate as a capability that subscribes and publishes messages through the message bus 30 to the sales channels 104, 105. In some embodiments, the inventory exchange 108 provides a unified interface for a merchant device 106 to manage an inventory sold across the sales channels 104, 105...” paragraphs 0024-0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey and Paramasivam with the teaching of Patt because the teaching of Patt would improve the system of Dey and Paramasivam by providing an inventory exchange for managing an inventory of a merchant across multiple sales channels (Patt paragraph 0024).
  
As to claim 25, Dey teaches the apparatus of claim 21, wherein the second element of the management system includes an element configured to operate as a subscriber in a publisher-subscriber model (“...The central messaging bus is configured for posting, in the request topic, a plurality of request messages from the plurality of clients, each client being associated with one or more unique client identifiers, each request message including one of the one or more unique client identifiers for the respective client posting the request message. The plurality of services consume the request messages from the request topic...A method includes, at a central messaging bus implemented on a distributed computing system comprising a plurality of processors, establishing a request topic and a response topic for distributing a plurality of messages between a plurality of clients and a plurality of services executing on the distributed computing system. The method includes posting, in the request topic, a plurality of request messages from the plurality of clients, each client being associated with one or more unique client identifiers, each request message including one of the one or more unique client identifiers for the respective client posting the request message. The plurality of services consume the request messages from the request topic...Central messaging bus 102 centralizes communication between producers of data and consumers of the data. As shown in FIG. 1, central messaging bus 102 is configured to exchange messages between a number of clients 104, 106, and 108 and a number of services 110, 112, and 114... Kafka, in general, is a messaging system. All incoming data is first placed in Kafka and all outgoing data is read from Kafka. Kafka centralizes communication between producers of data and consumers of that data...Kafka is a distributed messaging system providing fast, highly scalable and redundant messaging through a publisher/subscriber model. Kafka's distributed design can provide several advantages...The central messaging bus may be implemented using Kafka. Kafka is a publish-subscribe messaging system. Kafka allows topics to be defined to where applications can add, process and reprocess data (messages)...” paragraphs 0007/0009/0034/0069/00700119).

As to claim 26, Dey teaches the apparatus of claim 21, wherein the instructions, when executed by the at least one processor, cause the apparatus to: receive, by the message bus from the second element of the management system, a request by the second element of the management system to subscribe to the topic (“...Kafka, in general, is a messaging system. All incoming data is first placed in Kafka and all outgoing data is read from Kafka. Kafka centralizes communication between producers of data and consumers of that data...Kafka is a distributed messaging system providing fast, highly scalable and redundant messaging through a publisher/subscriber model. Kafka's distributed design can provide several advantages...The central messaging bus may be implemented using Kafka. Kafka is a publish-subscribe messaging system. Kafka allows topics to be defined to where applications can add, process and reprocess data (messages)...” paragraphs 0069/0070/0119).  

As to claim 27, Dey teaches the apparatus of claim 26, wherein the instruction, when executed by the at least one processor, cause the apparatus to: include, by the message bus based on the request by the second element of the management system to subscribe to the topic, the second element of the management system in a list of subscribers to the topic (“...Kafka, in general, is a messaging system. All incoming data is first placed in Kafka and all outgoing data is read from Kafka. Kafka centralizes communication between producers of data and consumers of that data...Kafka is a distributed messaging system providing fast, highly scalable and redundant messaging through a publisher/subscriber model. Kafka's distributed design can provide several advantages...The central messaging bus may be implemented using Kafka. Kafka is a publish-subscribe messaging system. Kafka allows topics to be defined to where applications can add, process and reprocess data (messages)...” paragraphs 0069/0070/0119).  

As to claim 28, Patt teaches the apparatus of claim 27, wherein the message bus is configured to provide the data items of the topic to the second element of the management system based on inclusion of the second element of the management system in the list of subscribers to the topic (“...The inventory exchange 108 may be a network-based computing device configured to manage an inventory of a merchant across multiple sales channels (e.g., sales channels 104, 105). As described above, the inventory exchange 108 may be configured to exchange data with the merchant device 106 to distribute the inventory of the merchant across the multiple sales channels (e.g., sales channels 104, 105) according to the one or more business rules defined by the merchant. For example, according to one example embodiment, the inventory exchange 108 may distribute a first set of items from the inventory by listing those items on sales channel 104. Inventory exchange 108 may further distribute a second set of items from the inventory by listing those items on sales channel 105. The distribution of the first set of items and the second set of items may be performed in accordance to one or more of the business rules defined by the merchant...The inventory exchange 108 may be configured further to exchange data with the sales channels 104, 105 to enforce the one or more business rules configured by the merchant. For example, a consumer using the consumer device 102 may purchase an item from the inventory through sales channel 104. In some cases, the purchase of the item may cause the distribution of the inventory across the multiple sales channels to deviate from a business rule defined by the merchant. Accordingly, inventory exchange 108 may remove one or more listings from one sales channel and list one or more items on another sales channel until the distribution of the inventory is in accordance with the business rules defined by the merchant. The term "rebalance," as used herein, may refer to the process of updating the items listed on multiple sales channels so that distribution of the items in an inventory is in accordance with the business rules defined by the merchant...Although FIG. 1A illustrates a particular example of the arrangement of the consumer device(s) 102, the sales channels 104, 105, the merchant device 106, the inventory exchange 108, and the network 114, this disclosure includes any suitable arrangement or configuration of the consumer device(s) 102, the sales channels 104, 105, the merchant device 106, the inventory exchange 108, and the network 114. For example, FIG. 1B is a network diagram depicting an event system 10, consistent with some embodiments described herein, configured to manage an inventory across multiple sales channels using an event driven architecture. The event system 10 may include one or more network based sales channels, such as the network based sales channels 104, 105 described above. Responsive to consumers purchasing item through the sales channels 104, 105 via consumer device 102, the sales channels 104, 105 may communicate order events to a capability through a message bus 30. A "capability," as used herein, may refer to an application that is configured to receive (subscribe) and send (publish) messages through the message bus 30. FIG. 1B shows that the inventory exchange 108 may be configured to operate as a capability that subscribes and publishes messages through the message bus 30 to the sales channels 104, 105. In some embodiments, the inventory exchange 108 provides a unified interface for a merchant device 106 to manage an inventory sold across the sales channels 104, 105...” paragraphs 0024-0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey and Paramasivam with the teaching of Patt because the teaching of Patt would improve the system of Dey and Paramasivam by providing an inventory exchange for managing an inventory of a merchant across multiple sales channels (Patt paragraph 0024).
  
As to claim 30, Dey teaches the apparatus of claim 21, wherein the first element of the management system includes an element configured to operate as a publisher in a publisher-subscriber model and the second element of the management system includes an element configured to operate as a subscriber in a publisher-subscriber model (“...Kafka, in general, is a messaging system. All incoming data is first placed in Kafka and all outgoing data is read from Kafka. Kafka centralizes communication between producers of data and consumers of that data...Kafka is a distributed messaging system providing fast, highly scalable and redundant messaging through a publisher/subscriber model. Kafka's distributed design can provide several advantages...The central messaging bus may be implemented using Kafka. Kafka is a publish-subscribe messaging system. Kafka allows topics to be defined to where applications can add, process and reprocess data (messages)...” paragraphs 0069/0070/0119).  

As to claim 31, Dey teaches the apparatus of claim 21, wherein the data of the topic is distributed1231686_1Atty. Docket No.: 320215-US-NPPreliminary AmendmentPage 4 of 7 across the set of partitions based on hashing of at least one data field in each of the data message of the topic (“...In some examples, the assignment of request messages to partitions in request topic 402 is carried out using a hash function based on an account identifier and a total number of partitions within response topic 402. For example, the partition identifier can be determined as follows: 
partition ID=hash (account ID % number of partitions, mailbox count=partition count, mailbox distribution=mailbox count/max senders)...” paragraph 0107).  

As to claim 32, Dey teaches the apparatus of claim 31, wherein the hashing of the at least one data field in each of the data message is based on a hash function (“...In some examples, the assignment of request messages to partitions in request topic 402 is carried out using a hash function based on an account identifier and a total number of partitions within response topic 402. For example, the partition identifier can be determined as follows: 
partition ID=hash (account ID % number of partitions, mailbox count=partition count, mailbox distribution=mailbox count/max senders)...” paragraph 0107).  

As to claim 33, Dey teaches the apparatus of claim 31, wherein the at least one data field includes a device identifier field (unique client identifier) (“...In some examples, the assignment of request messages to partitions in request topic 402 is carried out using a hash function based on an account identifier and a total number of partitions within response topic 402. For example, the partition identifier can be determined as follows: 
partition ID=hash (account ID % number of partitions, mailbox count=partition count, mailbox distribution=mailbox count/max senders)...In some examples, the method 500 includes determining a number of unique client identifiers for a client of the plurality of clients based on a volume of transactions for the client or a projected volume of transactions for the client. The method 500 can include, for each client of the plurality of clients, determining each unique client identifier of the one or more client identifiers based on a hash of an account identifier and a total number of partitions of the request topic...” paragraphs 0107/0124).  

As to claims 39 and 40, see the rejection of claim 21 above.


Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0218646 A1 to Dey in view of U.S. Pub. No. 2013/0339199 A1 to Patt et al. and further in view of U.S. Pub. No. 2018/0063055 A1 to Paramasivam et al. as applied to claim 21 above, and further in view of U.S. Pub. No. 2021/0049130 A1 to Nallasivam et al.

As to claim 34, Dey as modified by Patts and Paramasivam teaches the apparatus of claim 21, however it is silent with reference to wherein the set of devices corresponds to a respective set of network elements of a network.  
Nallasivam teaches wherein the set of devices corresponds to a respective set of network elements of a network (“...A configuration module 1004 may include any suitable hardware and/or software that can determine and/or track the configuration and/or topology of one or more consumer groups 104 in a cloud scale persistent message bus 101. For instance, the configuration module 1004 can determine and/or track the quantity of consumer sites 402 in one or more consumer groups 104 as consumer sites 402 are being added to and/or removed from the consumer group(s) 104...A new consumer site 402 is added to the local network 100, the cloud scale persistent message bus 101, and/or a particular consumer group 104 in the cloud scale persistent message bus 101 at time T3. Also at time T3, when the new consumer site 402 joins a cluster 102 in the cloud scale persistent message bus 101, the new consumer site 402 creates a writer entity that can write to the mgmt.-request topic 304A...At time T4, the new consumer site 402 writes an INIT request to the mgmt.-request topic 304A and the producer site 106 receives the INIT request. From the request, the producer site 106 extracts information about the new consumer site 402 and provides the new consumer site 402 permission to read from the mgmt.-response topic 304n, which can also include a handshake ACK (time T4). Upon receiving the handshake ACK, the new consumer site 402 transmits a DATA request to the producer site 106 via writing an event to the mgmt.-request topic 304A (time T5)...” paragraphs 0108/0126/0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey, Patt and Paramasivam with the teaching of Nallasivam because the teaching of Nallasivam would improve the system of Dey, Patt and Paramasivam by providing a configuration module for determining and/or tracking the quantity of consumer sites in one or more consumer groups as consumer sites are being added to and/or removed to the network (Nallasivam paragraph 0108).

As to claim 35, Dey as modified by Patt and Paramasivam teaches the apparatus of claim 34, however it is silent with reference to wherein a new network element of the network becomes manageable through the set of partitions maintained by the message bus for the topic based on a determination that a status of the network element satisfies a condition.
Nallasivam teaches wherein a new network element of the network becomes manageable through the set of partitions maintained by the message bus for the topic based on a determination that a status of the network element satisfies a condition (“...A configuration module 1004 may include any suitable hardware and/or software that can determine and/or track the configuration and/or topology of one or more consumer groups 104 in a cloud scale persistent message bus 101. For instance, the configuration module 1004 can determine and/or track the quantity of consumer sites 402 in one or more consumer groups 104 as consumer sites 402 are being added to and/or removed from the consumer group(s) 104...A new consumer site 402 is added to the local network 100, the cloud scale persistent message bus 101, and/or a particular consumer group 104 in the cloud scale persistent message bus 101 at time T3. Also at time T3, when the new consumer site 402 joins a cluster 102 in the cloud scale persistent message bus 101, the new consumer site 402 creates a writer entity that can write to the mgmt.-request topic 304A...At time T4, the new consumer site 402 writes an INIT request to the mgmt.-request topic 304A and the producer site 106 receives the INIT request. From the request, the producer site 106 extracts information about the new consumer site 402 and provides the new consumer site 402 permission to read from the mgmt.-response topic 304n, which can also include a handshake ACK (time T4). Upon receiving the handshake ACK, the new consumer site 402 transmits a DATA request to the producer site 106 via writing an event to the mgmt.-request topic 304A (time T5)...” paragraphs 0108/0126/0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey, Patt and Paramasivam with the teaching of Nallasivam because the teaching of Nallasivam would improve the system of Dey, Patt and Paramasivam by providing a configuration module for determining and/or tracking the quantity of consumer sites in one or more consumer groups as consumer sites are being added to and/or removed to the network (Nallasivam paragraph 0108).

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0218646 A1 to Dey in view of U.S. Pub. No. 2013/0339199 A1 to Patt et al. and further in view of U.S. Pub. No. 2018/0063055 A1 to Paramasivam et al. as applied to claim 21 above, and further in view of U.S. Pub. No. 2016/0357778 A1 to MacKenzie et al.

As to claim 29, Dey as modified by Patt and Paramasivam teaches the apparatus of claim 21, however it is silent with reference to wherein the second element of the management system includes an intent management element, an intent validation element, or a configuration management element. 
Mackenzie teaches wherein the second element of the management system includes an intent management element, an intent validation element, or a configuration management element (“...The topic configuration API 216 includes computer code enabling collaborator clients 132 to request and obtain configuration information pertaining to a particular topic of the message bus 232. The configuration information may include information specifying or otherwise describing a particular message bus topic. For example, the configuration information may include information indicating the number of partitions associated with or included within a particular topic...” paragraph 0152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey, Patt and Paramasivam with the teaching of Mackenzie because the teaching of Patt would improve the system of Dey, Patt and Paramasivam by enabling collaborator clients to request, obtain information pertaining to a particular topic of the message bus and configuring the same (Mackenzie paragraph 0152).

As to claim 36, Dey as modified by Patt and Paramasivam teaches the apparatus of claim 21, however it is silent with reference to wherein the instructions, when executed by the at least one processor, cause the apparatus to: add, by the message bus based on a detection of a condition, a new partition to the set of partitions maintained by the message bus for the topic.  
Mackenzie teaches wherein the instructions, when executed by the at least one processor, cause the apparatus to: add, by the message bus based on a detection of a condition, a new partition to the set of partitions maintained by the message bus for the topic (“...The developer customization API 224 and/or service includes computer code for enabling developers to develop and deploy customized topics and/or partitions to the message bus 232. For example, a developer may wish to include an additional topic and/or partition in the message bus 232 to accommodate event messages from a newly developed web application that is designed to leverage functionality of the message bus system 64. The developer customization API 224 provides routines, function libraries, and so on, enabling developers to efficiently add custom topics and partitions to the message bus 232...The second example method 320 may further include facilitating horizontal scalability of the message bus by selectively adding one or more partitions to a given message topic maintained via the message bus. Each of the one or more partitions may represent a section of a keyspace characterizing the distributed database. The method 320 may further include transparently distributing the one or more partitions across one or more nodes (e.g., servers) of the distributed database...” paragraphs 0156/0202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey, Patt and Paramasivam with the teaching of Mackenzie because the teaching of Patt would improve the system of Dey, Patt and Paramasivam by a technique for managing computer resources by either adding topics/partitions to optimal use the computing resources.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0218646 A1 to Dey in view of U.S. Pub. No. 2013/0339199 A1 to Patt et al. and further in view of U.S. Pub. No. 2018/0063055 A1 to Paramasivam et al. as applied to claim 21 above, and further in view of U.S. Pub. No. 2021/0182102 A1 to Wang et al.

As to claim 37, Dey as modified by Patt and Paramasivam teaches the apparatus of claim 21, however it is silent with reference to wherein instructions, when executed by the at least one processor, cause the apparatus to: remove, by the message bus from the set of partitions based on a detection of a condition, one of the partitions in the set of partitions.  
Wang teaches to wherein the instructions, when executed by the at least one processor, cause the apparatus to: remove, by the message bus from the set of partitions based on a detection of a condition, one of the partitions in the set of partitions (“...For example, distributed messaging system 202 includes a publish-subscribe messaging system. A producer 214 of messages 222 publishes messages 222 to one or more topics in the publish-subscribe messaging system. In turn, brokers in the publish-subscribe messaging system maintain partitions of the topic(s) and allow components subscribing to the topic(s) (e.g., task poller 204) to read messages 222 from message queues in the partitions. By decoupling transmission of messages 222 from producer 214 from receipt of messages 222 by task poller 204 and/or other consumers, the publish-subscribe messaging system allows topics, streams, producers, and/or consumers to be dynamically added, modified, and removed without interfering with the transmission and receipt of messages 222 using other topics, streams, producers, and/or consumers. Moreover, replication of partitions among brokers in the publish-subscribe messaging system increases the availability and/or consistency of messages 222... Third, state manager 230 manages assignments 236 of task poller 204, offset manager 232, and/or other components to topics and/or partitions of tasks 222-228 in distributed messaging system 202. For example, when a centralized controller (not shown), producer 214, and/or another component add a new topic or partition containing messages 222 related to tasks to distributed messaging system 202, the component transmits a message communicating the new topic or partition to state manager 230. State manager 230 subsequently updates assignments 236 so that task poller 204 and offset manager 236 are subscribed to the topic or partition. Conversely, when the component removes a topic or partition from distributed messaging system 202, the component transmits a message communicating the removed topic or partition to state manager 230, and state manager 230 removes subscriptions of task poller 204 and offset manager 232 to the topic or partition. Task poller 204 then removes tasks from the topic or partition that are not currently running from task queue 234, and offset manager 232 waits for currently executing tasks from the topic or partition to complete before committing offsets of completed tasks in the topic or partition to distributed messaging system 202...” paragraph 0024/0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey, Patt and Paramasivam with the teaching of Wang because the teaching of Wang would improve the system of Dey, Patt and Paramasivam by providing a technique for managing computer resources by either adding or removing topics/partitions to optimal use the computing resources.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0218646 A1 to Dey in view of U.S. Pub. No. 2013/0339199 A1 to Patt et al. and further in view of U.S. Pub. No. 2018/0063055 A1 to Paramasivam et al. as applied to claim 21 above, and further in view of U.S. Pub. No. 2020/0396306 A1 to Jaltade et al.

As to claim 38, Dey as modified by Patt and Paramasivam teaches the apparatus of claim 21, however it is silent with reference to wherein the instructions, when executed by the at least one processor, cause the apparatus to: maintain, by the message bus for a second topic, a second set of partitions configured to maintain respective portions of data of the second topic.  
Jaltade teaches wherein the instructions, when executed by the at least one processor, cause the apparatus to: maintain, by the message bus for a second topic, a second set of partitions configured to maintain respective portions of data of the second topic (“...The method 600 may further include storing, via a broker of the second message service that is logically allocated to the second partition of the message topic, the second message at a second partition of the virtual disk, at 640. The broker of the second message service may include any of the brokers 114(1)-(2) and/or 124(1)-(2) of FIG. 1, any of the topic "A" partition 1-3 brokers 225(A1)-(A3), topic "B" partition 1-3 brokers 225(B1)-(B3), and/or topic "C" partition 1-3 brokers 225(C1)-(C3) of FIG. 2, any of the brokers 325(A)-(C) of FIG. 3, any of the topic "A" partition 1-3 brokers 225(A1)-(A3), the topic "B" partition 1-3 brokers 225(B1)-(B3), the topic "C" partition 1-3 brokers 225(C1)-(C3), and/or the brokers 425(A2*), 425(B2*), or 425(C2*) of FIG. 4, the brokers 525(1)-(2) of FIG. 5, or combinations thereof. In some examples, the method 600 may further include routing, via the broker of the second message service, the second message to the subscriber. In some examples, the method 600 may further include routing the second message to the subscriber in response to the subscriber being included in the subscriber list corresponding to the message topic...In some examples, the method 600 may include, in response to failure of the broker of the second message service, logically allocating the second partition of the message topic to a second broker of the first message service. In some examples, the method 600 may further include logically allocating a second broker of the first message service to a partition of a second topic in response to receiving a registration request from the second broker. In some examples, the method may further include managing a lifecycle of the broker and/or the second broker of the first message service and/or the broker of the second message service using a containerized architecture...” paragraphs 0078-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dey, Patt and Paramasivam with the teaching of Jaltade because the teaching of Jaltade would improve the system of Dey, Patt and Paramasivam by providing multiple partitions for message topics to allow for parallel production and consumption of data messages.       

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection relies on additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194